If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re CONNELL, Minors.                                               October 20, 2022

                                                                     No. 361359
                                                                     Manistee Circuit Court
                                                                     Family Division
                                                                     LC No. 20-000011-NA


Before: MARKEY, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Respondent-father appeals by right the trial court’s order terminating his parental rights to
the minor children, SRC and KMC, under MCL 712A.19b(3)(b)(i), (h), (j), and (k)(ii).1 These
grounds were effectively all predicated on respondent’s sexual abuse of his stepdaughter, AMW,
who was SRC and KMC’s half-sister. Respondent argues that the trial court clearly erred by
terminating his parental rights because the statutory grounds for termination were not established
by clear and convincing evidence. We disagree and affirm.

                          I. FACTS AND PROCEDURAL HISTORY

        In March 2020, the Department of Health and Human Services (DHHS) filed a petition
requesting that the trial court terminate respondent’s parental rights to SRC and KMC. In relevant
part, the petition alleged that respondent had sexually abused AMW on two separate occasions in
2020. In addition, the petition alleged that in 2017, respondent had pleaded guilty to indecent
exposure regarding another incident involving AMW. An amended petition was filed in
September 2021, adding allegations that in August 2021, respondent pleaded nolo contendere to
second-degree assault with intent to commit criminal sexual conduct (sexual assault) against
AMW, resulting in the imposition of a sentence of 40 months to 10 years’ imprisonment.
Respondent pleaded no contest to the allegations in the amended petition regarding his sexual
assault of AMW. A certified copy of his judgment of sentence and a transcript of his



1
 The parental rights of the children’s mother were not terminated, and she has full custody of SRC
and KMC.


                                                -1-
stepdaughter’s testimony during the criminal case were admitted as exhibits to support the
existence of statutory grounds to exercise jurisdiction.

         During a dispositional and termination hearing in April 2022, the children’s mother
testified that she had obtained full legal and physical custody of the children in 2017. She indicated
that respondent had been awarded two supervised parenting visits per week, but he only exercised
visitation once a week or sometimes never showed up at all. According to the children’s mother,
respondent never provided her with financial support, nor did he pay child support. Respondent
would at times help to get the children ready for school in the morning. In addition, the children’s
mother testified that SRC and KMC did not really share a bond with respondent. The children
were aware that “something bad” had happened to AMW and that respondent was responsible and
imprisoned, but they did not know specifically what had occurred. The children’s mother claimed
that she was taking care of the children on her own and that they were doing very well. She opined
that it was in the children’s best interests to terminate respondent’s parental rights.

        Respondent testified that he had lived at the children’s home Mondays through Fridays,
that he helped get the children ready for school, that he paid the children’s mother’s heat bill, that
he gave the mother his disability payments, that he asked his own mother to financially support
the children while he was incarcerated, and that he paid child support, although he had no
supporting proof. Respondent acknowledged his pleas relative to the 2017 and 2020 criminal cases
involving the sexual abuse and assault of his stepdaughter, and he did not contest the criminal
charges and convictions in the termination hearing. During respondent’s incarceration, he received
monthly counseling, signed up for a parenting class, participated in a class for sex offenders, and
read parenting books. Respondent believed that it would be harmful to the children if he were
removed from their lives, and he wanted to personally talk to them in the future about the
circumstances regarding his criminal convictions.

       After concluding that the statutory grounds for termination were satisfied under MCL
712A.19b(3)(b)(i), (h), (j), and (k)(ii), and that it was in the children’s best interests to terminate
respondent’s parental rights, the trial court terminated respondent’s parental rights to SRC and
KMC. Respondent appeals.

                               II. ANALYSIS AND RESOLUTION

        On appeal, respondent argues that the trial court clearly erred by finding that clear and
convincing evidence existed to terminate his parental rights under MCL 712A.19b(3)(b)(i), (h),
(j), and (k)(ii). He contends that none of the statutory grounds were established.

       In In re Mota, 334 Mich App 300, 320; 964 NW2d 881 (2020), this Court set forth the
following framework applicable to parental-termination appeals:

                If a trial court finds that a single statutory ground for termination has been
       established by clear and convincing evidence and that it has been proved by a
       preponderance of the evidence that termination of parental rights is in the best
       interests of a child, the court is mandated to terminate a respondent’s parental rights
       to that child. This Court reviews for clear error the trial court’s ruling that a statutory
       ground for termination has been established and its ruling that termination is in the


                                                  -2-
       children’s best interests. A finding is clearly erroneous if the reviewing court has a
       definite and firm conviction that a mistake has been committed. When applying the
       clear error standard in parental termination cases, regard is to be given to the special
       opportunity of the trial court to judge the credibility of the witnesses who appeared
       before it. [Quotation marks, citations, brackets, and ellipses omitted.]

        MCL 712A.19b(3)(b)(i) provides, in pertinent part, for the termination of parental rights
when a sibling of a child at issue has suffered sexual abuse, the parent’s act caused the sexual
abuse, and there is a reasonable likelihood that the child at issue will suffer abuse in the foreseeable
future if placed in the parent’s home.

        Respondent argues that the trial court clearly erred by finding that MCL 712A.19b(3)(b)(i)
was established by clear and convincing evidence because it was not demonstrated that there
existed a reasonable likelihood that the children would suffer from abuse in the foreseeable future
if placed with respondent. Specifically, respondent maintains that there was no evidence that he
had abused his biological children, SRC and KMC, that the abuse of AMW occurred in the
presence of his children, or that SRC and KMC were similarly situated in comparison to AMW.
We note that there is no dispute that AMW is a sibling of SRC and KMC and that AMW suffered
sexual abuse at the hands of respondent.

        The doctrine of anticipatory neglect or abuse provides that how a parent treats one child is
probative of how that parent may treat other children. In re LaFrance Minors, 306 Mich App 713,
730; 858 NW2d 143 (2014). We have cautioned against using the doctrine of anticipatory neglect
in cases in which the children at issue have not been abused or neglected and are not similarly
situated to a sibling who was abused or neglected. Id. at 730-732. Here, we have three females of
comparable age, making them similarly situated in relation to respondent’s type of sexual
deviancy. And while there was no evidence that the sexual abuse occurred in the direct presence
of SRC and KMC, there was evidence that one of the incidents of abuse occurred in a home while
SRC and KMC were present in the home. We are not persuaded by respondent’s argument
distinguishing his biological children from AMW. In a case where a half-sister of two young boys
was sexually abused and the respondent lost parental rights to the boys, this Court ruled that “there
is nothing in the record to support respondent’s pseudo-psychological argument that he is not a
danger to young boys—abuse is abuse.” In re Mota, 334 Mich App at 319-320.




                                                  -3-
We also note that respondent does not engage in any discussion or legal analysis of anticipatory
abuse. See Mudge v Macomb Co, 458 Mich 87, 105; 580 NW2d 845 (1998) (“It is not enough for
an appellant in his brief simply to announce a position or assert an error and then leave it up to this
Court to discover and rationalize the basis for his claims, or unravel and elaborate for him his
arguments, and then search for authority either to sustain or reject his position.”) (quotation marks
and citation omitted). We cannot conclude that the trial court clearly erred by finding that MCL
712A.19b(3)(b)(i) was proven by clear and convincing evidence. Given that only one statutory
ground need be proven to support termination, we need not address the other statutory grounds.

       We affirm.



                                                               /s/ Jane E. Markey
                                                               /s/ David H. Sawyer
                                                               /s/ Mark T. Boonstra




                                                 -4-